Certiorari dismissed, January 11, 2010



                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 08-8147


ROBERT J. ZANI,

                   Petitioner - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                   Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-02280-DKC)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert J. Zani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert J. Zani seeks to appeal the district court’s

order   transferring     his     action    to   the    United    States      District

Court   for    the   Northern    District       of    Texas.     This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and    certain    interlocutory        and    collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                The order Zani seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           See Gower v. Lehman, 799 F.2d 925, 927

(4th    Cir.    1986)   (noting      that       transfers      under    28    U.S.C.

§§ 1404(a), 1406(b) (2006) are interlocutory and therefore not

appealable).      Accordingly, we dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the     materials     before   the    court     and

argument would not aid the decisional process.

                                                                          DISMISSED




                                          2